Citation Nr: 1520832	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-15 011A	)	DATE
	)
	)


THE ISSUE

Whether a July 18, 1988, decision of the Board of Veterans' Appeals (Board) that denied entitlement to an effective date earlier than October 27, 1982, for the grant of a compensable rating for a low back condition, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for cervical spine disability, ischemic heart disease, and left leg shorter than right leg; and entitlement to higher ratings for asthma, acne, low back condition, status post left knee, right shoulder condition with bursitis, chondromalacia of the right knee, ulcer syndrome, fracture of the left little finger, and mild atrophy of left thigh quadriceps, muscle group XIV; are the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  Albert K. Lai, Attorney

APPEARANCE AT ORAL ARGUMENT

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from September 1972 to May 1979.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a July 18, 1988, Board decision that denied entitlement to an effective date earlier than October 27, 1982, for the grant of a 10 percent rating for a low back condition.

In April 2014, the Veteran testified at a hearing before the undersigned at the Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In a July 18, 1988, decision, the Board denied the Veteran's claim of entitlement to an effective date earlier than October 27, 1982, for the grant of a 10 percent rating for low back condition.

2.  The correct facts as they were known at the time were not before the Board and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the July 18, 1988, decision.

3.  A claim for an increased rating for a low back condition was received on May 21, 1979; there is no prior formal or informal unadjudicated claim.


CONCLUSIONS OF LAW

1.  The July 18, 1988, Board decision denying entitlement to an effective date earlier than October 27, 1982, for the grant of a 10 percent rating for a low back condition was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).

2.  The criteria for an effective date of May 21, 1979, but no earlier, for the grant of a 10 percent rating for low back condition are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 1988); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71, Diagnostic Code 5292 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran contends that the Board committed CUE in its July 18, 1988 decision by denying entitlement to an effective date earlier than October 27, 1982, for the grant of a 10 percent rating for a low back condition.  

Facts

By way of history, the Veteran filed a claim for an increased (compensable) rating for his service-connected low back condition that was received by VA on May 21, 1979.  In rating decisions issued in October 1979 and in July 1980, the RO denied a compensable rating for the disability.  The Veteran perfected an appeal from the July 1980 rating decision.  

In a letter dated in January 1980, a private physician (Dr. A.G.) described his findings for the Veteran.  Dr. A.G. reported that his physical examination of the Veteran's lumbosacral had revealed marked tenderness at the lumbosacral junction with pronounced paravertebral spasm and limitation of motion of the lumbar spine of about 20 degrees.  Examination of the lower extremities showed a positive straight leg raise, bilaterally, at 60 degrees.  His diagnosis was chronic low back pain syndrome secondary to unstable back.

In May 1980, medical records were received into the claims file from Palisades General Hospital.  These records showed that an individual named J. Campbell was admitted for treatment in December 1979 after having sustained multiple injuries in a serious car accident.  On examination, J. Campbell's spine was tender at L4-5 and straight leg raise was positive at 70 degrees, bilaterally.  J. Campbell was diagnosed as having an acute sprain of his cervical and lumbosacral spine.

In November 1980, the Veteran notified VA that certain private medical records in his claims file did not belong to him.  These records were from Palisades Hospital and showed that a J. Campbell had received treatment for injuries following a December 1979 car accident.

In December 1981, the Board remanded the appeal for additional development.  In a rating decision issued in November 1982, the RO awarded an increased rating of 10 percent for the low back condition, effective October 27, 1982.  The Veteran perfected an appeal from this decision with regard to the assigned effective date.

In March 1985, the Board denied entitlement to an earlier effective date for the grant of the 10 percent rating for the low back condition.  

At that time of the March 1985 Board decision, the Veteran's claims file still contained the private treatment records belonging to J. Campbell and the Board's 1985 decision reflected consideration of these records.

In June 1987, the Veteran requested that the March 1985 decision be vacated as it contained clear errors of law and fact.  In November 1987, the Board acknowledged that "certain medical records considered in the March 26, 1985, decision were not those of the Veteran and should not have been included in the decision."  As a result, the Board's March 1985 decision was vacated in its entirety.  

In a July 18, 1988 decision, the Board denied the claim for an effective date earlier than October 27, 1982 for the grant of the 10 percent rating for the low back condition.  

At the time of the July 1988 decision, the relevant evidence before the Board included service treatment records, VA and private treatment records, VA examination reports dated in August 1979, March 1980, January 1982, and October 1982; and a transcript of a Board hearing held in April 1981.  

In the July 1988 decision, the Board noted that the Veteran's contentions were substantially based on the January 1980 findings of Dr. A. G.  The Board further noted that these particular findings were made after soon after a car accident that had occurred during the previous month.  The Board also indicated that despite this evidence, a March 1980 VA examination report showed the Veteran only had voluntary limitation of motion without any indication of objective pathology to clinically confirm the limitation of motion that was shown on examination.  Based on the foregoing, the Board determined that "evidence of what could reasonably have been characterized as a fascially ascertainable increase in pathology did not occur before an October 27, 1982 VA examination."  

The Veteran, through his attorney, avers that the Board erred in the July 18, 1988 decision because it considered on medical records that did not belong to him; relied upon an incomplete record; and failed to consider functional loss due to pain and arthritis as a basis for compensation.


Legal Criteria

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Law that Existed at the Time of the July 1988 Board Decision

Under the criteria in effect at the time of the July 1988 decision, the assignment of effective dates of awards was generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (1988).

As for rating lumbar spine disorders, several diagnostic codes were potentially applicable at the time of the Board's 1988 decision including diagnostic codes 5292 and 5295.  Both codes were considered by the Board in its 1988 decision.

Diagnostic code 5292 provided for a 10 percent rating for slight limitation of motion, a 20 percent for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (1988).

Diagnostic code 5295, under which the Veteran's low back condition was rated, provided for: a noncompensable rating for slight subjective symptoms only; 10 percent for characteristic pain on motion; 20 percent for muscle spasm on extreme forward bending and loss of unilateral spine motion in standing position; and a maximum rating of 40 percent for severe strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1988).


Analysis

The Veteran's argues that there was an error of fact in the July 1988 decision because the Board considered medical records, which did not belong to him.  In other words, he asserts that the Board did not have the correct facts, as the facts were known at the time.  

To the extent that the Board considered medical records for a person other than the Veteran in the July 1988 decision, the Board committed undebatable error.  The Board further finds that the outcome of the July 1988 decision would have been manifestly different had the correct facts been before the Board.  

At the time of the Board decision in July 1988, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1), the effective date of the award of an increase in compensation was the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (1988).  An exception to the general rule under 38 C.F.R. § 3.400(o)(2), was the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within 1 year from such date.  As applicable to rating lumbosacral spine disorders, DC 5292 provided for a 10 percent rating for slight limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (1988).  

In the July 1988 decision, the Board essentially determined that the date entitlement arose to a compensable, 10 percent rating was not until the date of a VA examination on October 27, 1982.  However, the Board reached this determination by discounting the favorable medical evidence from Dr. A.G. dated in January 1980 (and other earlier medical records) based entirely upon the medical records of J. Campbell who exhibited spine pathology related to a December 1979 car accident.  (See July 1988 decision, at 7-8.).  In short, the Board's denial of a 10 percent rating for the Veteran's low back condition prior to October 27, 1982, turned on a consideration of erroneous facts.  

The Board finds that the correct facts as they were known at the time were not before the Board, and had the correct facts been before the Board, the outcome of the decision would have been manifestly different.  In light of this finding, the Board need not address the other two arguments for CUE as raised by the Veteran in his motion.

Having found CUE in the July 18, 1988 Board decision, the Board next finds that the Veteran is entitled to an effective date of May 21, 1979, but no earlier, for the grant of a 10 percent rating.

The Veteran's claim for increase was received at the RO on May 21, 1979, five days after he separated from active duty.  Based on the existing facts and law at the time of the July 1988 Board decision, there were two potential dates for the effective date for the grant of a compensable rating for the low back condition.  The first date is May 21, 1979, the date of claim under 38 C.F.R. § 3.400(o)(1) (general rule).  Second, a date between May 21, 1978, and May 21, 1979, under the exception to the general rule under 38 C.F.R. § 3.400(o)(2), that is, the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within 1 year from such date.

A review of the record reveals no formal or informal communication in writing by, or on behalf of the Veteran, requesting a determination of entitlement or evidencing a belief in entitlement to an increased disability rating, prior to May 21, 1979.  Indeed, the Veteran was on active duty during the one-year period prior to submitting his claim.  Thus, the exception to the general rule for the effective date for an increase in disability under 38 C.F.R. § 3.400(o)(2) does not apply because the Veteran would not have been entitled to receive a compensable rating during his period of active duty.  See generally, 38 C.F.R. §§ 3.654.

As noted, at the time of the July 1988 decision, the relevant evidence before the Board dated between May 1979 and October 1982 included service treatment records from the Veteran's period of active duty from September 1972 to May 1979, VA and private treatment records, and VA examination reports.  These records show that the Veteran was diagnosed with chronic low back strain, low back syndrome, and arthritis.  These diagnoses produced symptoms including chronic low back pain, muscle spasms, stiffness, and limitation of motion.  

Service treatment records showed the Veteran was treated for complaints of low back pain and had to wear a back brace and from March 1977 through the end of service.  He also had a profile for his lower extremities due, in part, to chronic back strain.  At separation from his second period of service in April 1979, the Veteran reported that his back pain was worse from heavy lifting of bags and long periods of standing.  He was diagnosed with chronic back strain and found to have an abnormal spine due to degenerative changes.  

At the post-service VA examination in August 1979, the Veteran complained of back pain.  Forward flexion was to 80 degrees.  He did not permit straight leg raise test because of pain.

A November 1979 VA treatment record showed arthritis at L2 through L5.  A February 1981 private treatment record revealed that X-ray evidence of minimal arthritic changes in the lower lumbar diarthrodial joints.  

In addition, the measurements of range of motion prior to October 27, 1982 included forward flexion limited as follows: to 80 degrees at an August 1979 VA examination; to 70 degrees in a November 1979 VA orthopedic clinic record and in a January 1980 private orthopedic treatment record; and to 40 degrees at a March 1980 VA examination.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

The Board finds that the range of motion measurements recorded between May 21, 1979 and prior to October 27, 1982, demonstrated at least slight limitation of motion, which warranted the assignment of a 10 percent rating under DC 5292.  Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.45 (1988).

In view of the record and the law that existed at the time of the July 18, 1988 Board decision, the Board concludes that it was clearly and unmistakably erroneous in denying entitlement to an effective date earlier than October 27, 1982, for the grant of a 10 percent rating for the service-connected low back condition.  Thus, the motion is granted.  An effective date of May 21, 1979, but no earlier, is warranted for the grant of the 10 percent rating for the low back condition.   


ORDER

The Veteran's motion to revise or reverse the July 18, 1988 Board decision that denied entitlement to an effective date earlier than October 27, 1982 for the grant of a 10 percent rating for a low back condition is granted.

An effective date of May 21, 1979, but no earlier, is warranted for the grant of a 10 percent rating for a low back condition.



                       ____________________________________________
	D. JOHNSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



